PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Fuller et al.
Application No. 15/356,700
Filed: 21 Nov 2016
For: SYSTEM AND METHOD FOR ARRANGING AND RATING DISPUTE RESOLUTION SERVICES THROUGH THE USE OF MOBILE AND OTHER COMPUTING DEVICES
:
:
:
:	DECISION ON PETITION
:
:
:



CORRECTED DECISION

The decision mailed on January 12, 2021 was issued in error and is hereby VACATED in place of the mailing of this new decision.  

This is a corrected decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed on November 9, 2020, to revive the above-identified application.  

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition.  This is not a final agency decision within the meaning of 5 USC § 704.

The above application became abandoned for failure to timely file a reply to the Notice of Non-Compliant Amendment (Notice) mailed on November 1, 2019.  This Office action set a shortened statutory period for reply of two (2) months.  No extensions of time under 37 CFR 1.136(a) having been obtained, the application became abandoned by operation of law on January 2, 2020.  The Office mailed a Notice of Abandonment on June 8, 2020.



A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C).

The instant petition lack item (1) and (3) above.  

In regard to item (1); the claims submitted on September 18, 2020 identifies claim 8 as “previously presented” where it appears to be “currently amended”.  A proper set of claims with the proper status identifiers must be submitted.  

In regard to item (3); the present petition was submitted without a proper signature.  Therefore, the statement of delay is not acceptable.  The statement of unintentional delay is not considered at this time to be a properly submitted statement.  In this regards,, the petitioner’s attention is directed to 37 CFR 1.33(b), which states.

Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 

                (1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of §1.34 or 
(3) The applicant (§1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner. 

An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment (or other paper) is signed by only one of two applicants and the one signing has not been given a power of attorney by the other applicant.  

Since the petition was not properly signed the petition is considered to not contain a proper statement of unintentional delay. For that reason, the petition cannot be granted at this time.

In sum, petitioner must submit a renewed petition signed by all the inventors/applicants, a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record.  



Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450


Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Window located at:

U.S. Patent and Trademark Office
Customer Service Window Randolph Building 
401 Dulany Street 
Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Paula Britton at (571) 272-1556.  



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


Attachment: Blank Form - PTO/SB/64







    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)